DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se (i.e., program), which could be a set of codes that is not tangible, and is different from a process.  To avoid this issue, Applicant may consider directing the claim(s) to a non-transitory storage medium that stores the program.

Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because [0092] of the published specification defines the term “computer-readable medium” as being “a hard disk and/or non-volatile data storage and/or flash storage and/or firmware and/or downloadable program or the like.” which is opened ended (i.e., propagation signals and/or transitory properties).  To avoid this issue, Applicant may consider incorporating the term non-transitory the claim.

Allowable Subject Matter
Claims 1allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1 and 12, Wei teaches “A target detection method and apparatus based on online training. According to this method, an N.sup.th frame of image is obtained; target detection and/or target tracking is performed on the N.sup.th frame of image to obtain at least one N.sup.th target area; and then, online training is performed on a training detection unit by using an (N-1).sup.th target area, where the training detection unit stores all target areas that are detected in a first frame of image to an (N-1).sup.th frame of image, so that online parallel processing on a detected target and the training detection unit is implemented, and multiple target samples are obtained according a user requirement (Abstract).”  Wei also teaches “each binary number string in the N.sup.th frame of image and a binary number of a binary model stored in the target detection apparatus based on online training are compared, where the target detection apparatus based on online training stores a positive sample binary number of the target area and a negative sample binary number of a background area (par. 0071).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed wherein various sample positions are automatically detected during input detection or target detection, wherein the training information for a continuous relative movement of the sample for determining the additional information is trained by the detection of the various sample positions, 20wherein the input detection and the target detection are each performed as training system-side detection by an .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649